            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                  sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                  MEMORANDUM OF POINTS AND
          19                                            AUTHORITIES IN SUPPORT OF
                      v.                                DEFENDANTS’ MOTION FOR
          20                                            ATTORNEYS’ FEES AND COSTS
                 RACHEL MADDOW; COMCAST                 (Cal. Civ. Proc. Code § 425.16(c)(1))
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE           COURT TO ISSUE BRIEFING
          22     L.L.C.,                               SCHEDULE AND HEARING DATE
          23                Defendants.                 Action Filed: September 9, 2019
          24                                            Judge: Hon. Cynthia Bashant
                                                        Magistrate Judge: Hon. Allison Goddard
          25                                            Courtroom 3B
          26
          27
          28

Gibson, Dunn &
Crutcher LLP           MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
            1                                              TABLE OF CONTENTS
            2                                                                                                                              Page
            3    I.     INTRODUCTION ................................................................................................ 1
            4
                 II.    FACTUAL AND PROCEDURAL BACKGROUND ......................................... 1
            5
                        A.       Plaintiff Files Its Complaint and Defendants Retain Gibson Dunn ........... 1
            6
            7           B.       Defendants’ Counsel Prepares to File the Anti-SLAPP Motion................ 2

            8           C.       Plaintiff Opposes Defendants’ Anti-SLAPP Motion With Improper
                                 Expert Testimony and Files An Ex Parte Application to Supplement
            9                    the Record .................................................................................................. 3
          10
                        D.       The Court Hears Argument on Defendants’ Motion to Strike and
          11                     Plaintiff’s Ex Parte Application to Supplement the Record ...................... 4
          12            E.       The Court Grants Defendants’ Motion to Strike and Dismisses
          13                     Plaintiff’s Complaint With Prejudice......................................................... 4
          14     III.   ARGUMENT........................................................................................................ 5
          15            A.       As the Prevailing Party on Their Anti-SLAPP Special Motion to
          16                     Strike, the Court Must Award Defendants Their Fees and Costs. ............. 5
          17            B.       Defendants Seek Reasonable Attorneys’ Fees. .......................................... 6
          18                     1.       The Hours For Which Defendants Seek to Recover Fees
                                          Were Reasonable and Necessary to Vindicate Defendants’
          19                              Rights. .............................................................................................. 8
          20                     2.       The Requested Attorney Billing Rates Are Reasonable................ 10
          21
                 IV.    CONCLUSION .................................................................................................. 14
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 i
Crutcher LLP              MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                   ATTORNEYS’ FEES AND COSTS
            1                                          TABLE OF AUTHORITIES
            2                                                                                                                 Page(s)
            3
                 Cases
            4
                 Blackburn v. ABC Legal Servs., Inc.,
            5       No. 11-cv-01298, 2012 WL 1067632 (N.D. Cal. Feb. 24, 2012) .............................. 6
            6
                 Chalmers v. City of Los Angeles,
            7      796 F.2d 1205 (9th Cir. 1986) .................................................................................. 10
            8    Christie v. Lester,
            9      No. 14-08993, 2015 WL 13439821 (C.D. Cal. June 15, 2015) ............................. 6, 8
          10     Clifford v. Trump,
          11        No. 18-06893, 2018 WL 6519029 (C.D. Cal. Dec. 11, 2018) ................................... 7

          12     Graham-Sult v. Clainos,
                   756 F.3d 724 (9th Cir. 2014) .............................................................................. 5, 6, 7
          13
          14     In re High-Tech Employee Antitrust Litig.,
                     No. 11-cv-02509, 2015 WL 5158730 (N.D. Cal. Sept. 2, 2015) ............................. 13
          15
                 Hill v. Berryhill,
          16
                    No. 16-2426, 2018 WL 4039912 (C.D. Cal. Aug. 22, 2018) ................................... 12
          17
                 Kearny v. Foley & Lardner,
          18       553 F. Supp. 2d 1178 (S.D. Cal. 2008) ...................................................................... 5
          19
                 Ketchum v. Moses,
          20        24 Cal. 4th 1122 (2001) .................................................................................. 5, 6, 7, 8
          21     Makaeff v. Trump University, LLC,
          22       No. 10-cv-940, 2015 WL 1579000 (S.D. Cal Apr. 9, 2015) .................................... 10

          23     Masimo Corp v. Tyco Health Care Grp., L.P.,
                   No. 02-4770, 2007 WL 5279897 (C.D. Cal. Nov. 5, 2007) ..................................... 13
          24
          25     Max Sound Corp. v. Google, Inc.,
                   No. 14-cv-04412, 2017 WL 4536342 (N.D. Cal. Oct. 11, 2017)............................. 12
          26
                 Metabolife Int’l, Inc. v. Wornick,
          27
                   213 F. Supp. 2d 1220 (S.D. Cal. 2002) .................................................................. 5, 7
          28

Gibson, Dunn &
                                                 ii
Crutcher LLP               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                    ATTORNEYS’ FEES AND COSTS
            1                                            TABLE OF AUTHORITIES
            2                                                  (continued)

            3                                                                                                                     Page(s)
            4    Nitsch v. DreamWorks Animation SKG Inc.,
            5       No. 14-cv-04062, 2017 WL 2423161 (N.D. Cal. June 5, 2017) .............................. 13

            6    Open Source Security, Inc. v. Perens,
                   No. 17-cv-04002, 2018 WL 2762637 (N.D. Cal. June 9, 2018) .................... 9, 10, 14
            7
            8    Pacer Construction Holdings Corp. v. Pelletier,
                   No. 3:19-cv-01263, 2020 WL 2571199 (S.D. Cal. May 21, 2020)............................ 7
            9
                 Piping Rock Partners, Inc. v. David Lerner Assocs., Inc.,
          10
                    No. 12-cv-04634, 2015 WL 4932248 (N.D. Cal. Aug. 18, 2015).............................. 6
          11
                 Planned Parenthood Fed’n of Am. v. Ctr. for Med. Progress,
          12        890 F.3d 828 (9th Cir. 2018) .................................................................................. 2, 3
          13
                 Premier Med. Mgmt. Systs., Inc. v. Cal. Ins. Guarantee Ass’n,
          14        163 Cal. App. 4th 550 (2008) ................................................................................. 7, 9
          15     Robertson v. Rodriguez,
          16       36 Cal. App. 4th 347 (1995) ....................................................................................... 5
          17     Rosenaur v. Scherer,
          18       88 Cal. App. 4th 260 (2001) ..................................................................................... 10

          19     ScripsAmerica, Inc. v. Ironridge Global LLC,
                    No. 14-03962, 2016 WL 6871280 (C.D. Cal. Jan. 12, 2016) .................................. 13
          20
          21     Serano v. Unruh,
                    32 Cal. 3d 621 (1982) ................................................................................................. 6
          22
                 Universal Elecs., Inc. v. Univ. Remote Control, Inc.,
          23       130 F. Supp. 3d 1331 (C.D. Cal. 2015) .................................................................... 12
          24
                 Vargas v. City of Salinas,
          25       200 Cal. App. 4th 1331 (2011) ................................................................................... 7
          26     Wanland v. Law Offices of Mastagni, Holstedt & Chiurazzi,
          27       141 Cal. App. 4th 15 (2006) ....................................................................................... 6
          28

Gibson, Dunn &
                                                  iii
Crutcher LLP                MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                     ATTORNEYS’ FEES AND COSTS
            1                                          TABLE OF AUTHORITIES
            2                                                (continued)

            3                                                                                                                 Page(s)
            4    Welk Resort Grp., Inc. v. Reed Hein & Assocs., LLC,
            5      No. 3:17-cv-01499, 2020 WL 553932 (S.D. Cal. Feb. 4, 2020) .............................. 10

            6    Wynn v. Chanos,
                   No. 14-cv-04329, 2015 WL 3832561 (N.D. Cal. June 19, 2015) ............................ 13
            7
            8    Statutes
            9    Cal. Civ. Proc. Code § 425.16 ..................................................................................... 5, 6
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 iv
Crutcher LLP               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                    ATTORNEYS’ FEES AND COSTS
            1                                  I.     INTRODUCTION
            2         On May 22, 2020, this Court granted Defendants’ Special Motion to Strike
            3 pursuant to California’s anti-SLAPP statute (“Motion to Strike”), finding that comments
            4 Ms. Maddow made on her July 22, 2019 broadcast of The Rachel Maddow Show about
            5 One America News (“OAN”), a channel owned and operated by Plaintiff Herring
            6 Networks, Inc., were fully protected opinion and that Plaintiff could therefore not
            7 establish a likelihood of success on its defamation lawsuit. Dkt. 30. Pursuant to
            8 California Code of Civil Procedure section 425.16(c)(1), as the prevailing parties,
            9 Defendants Rachel Maddow, MSNBC Cable L.L.C., NBCUniversal Medial, LLC, and
          10 Comcast Corporation (“Defendants”) are “entitled to recover [their] attorney’s fees and
          11 costs.” In its May 22 Order, the Court invited the instant Motion, by which Defendants
          12 seek $323,965 in attorneys’ fees and $9,706.28 in costs for a total of $333,671.28, plus
          13 any additional fees and costs incurred in connection with preparing a Reply and attending
          14 a hearing on this Motion.
          15                 II.    FACTUAL AND PROCEDURAL BACKGROUND
          16     A.    Plaintiff Files Its Complaint and Defendants Retain Gibson Dunn
          17           In September 2019, Plaintiff Herring Networks sued Defendants for defamation
          18     for comments Ms. Maddow made during a segment about OAN on The Rachel Maddow
          19     Show. Dkt. 1. During the show, Ms. Maddow reported on an article in The Daily Beast,
          20     which stated that OAN employed an on-air reporter, Kristian Rouz, who also worked for
          21     Sputnik, a pro-Kremlin news organization funded by the Russian government. See id. ¶¶
          22     24-27, 38. In her colorful commentary on the article, Ms. Maddow stated that “the most
          23     obsequiously pro-Trump right wing news outlet in America really literally is paid
          24     Russian propaganda. Th[eir] on air U.S. politics reporter is paid by the Russian
          25     government to produce propaganda for that government.” Dkt. 1-2 at 4. Plaintiff sued
          26     Defendants, arguing Ms. Maddow’s statement that the network “really literally is paid
          27     Russian propaganda” was false and defamatory. Dkt. 1.
          28           Shortly after Plaintiff filed its Complaint, Defendants hired Gibson, Dunn and

Gibson, Dunn &
                                              1
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1    Crutcher LLP (“Gibson Dunn”) to defend them in the defamation suit. Declaration of
            2    Scott A. Edelman (“Edelman Decl.”) ¶ 4. Gibson Dunn attorneys quickly determined
            3    that an anti-SLAPP motion pursuant to California Code of Civil Procedure section
            4    425.16 was the proper method to challenge Plaintiff’s Complaint and assembled a small
            5    team of attorneys experienced in First Amendment jurisprudence, defamation actions,
            6    and anti-SLAPP practice to work on the case. Id. ¶¶4-6.
            7    B.    Defendants’ Counsel Prepares to File the Anti-SLAPP Motion
            8         Once Defendants’ counsel decided to file an anti-SLAPP motion, they contacted
            9 Plaintiff to meet and confer and to inform Plaintiff’s counsel that Defendants intended to
          10 move to strike the Complaint based on California’s anti-SLAPP law. Plaintiff did not
          11 offer to dismiss its claim during this meet and confer or at any time thereafter. Id. ¶ 7.
          12 The parties exchanged correspondence concerning whether Plaintiff was entitled to
          13 discovery before such a motion was filed or while it was pending. Id. This exchange
          14 with Plaintiff’s counsel itself required legal research to confirm and convey that
          15 discovery was improper at that phase of the proceedings, where Defendants were filing
          16 an anti-SLAPP motion based solely on the Complaint and judicially noticeable materials
          17 (akin to a Rule 12(b)(6) motion to dismiss). See Planned Parenthood Fed’n of Am. v.
          18 Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018). Nonetheless, the parties never
          19 reached agreement on whether discovery was proper at that stage. Edelman Decl. ¶ 7.
          20 As such, argument on this point was presented throughout the briefing and at the hearing
          21 on Defendants’ Special Motion to Strike. Id.
          22          Gibson Dunn attorneys strategized to determine what exactly to research and
          23 ultimately argue in the Motion to Strike. Id. ¶ 8. Not only did this matter require a deep
          24 dive into the substantive case law on protected opinion and substantially true speech, but
          25 it also required examining the interplay between California’s state anti-SLAPP statute
          26 and federal procedural law. Id. Attorneys also spent time reviewing Ms. Maddow’s
          27 statements made during her segment on The Rachel Maddow Show to examine the
          28 context of the alleged defamatory language. Id.

Gibson, Dunn &
                                              2
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1         Defendants filed their Motion to Strike on October 21, 2019, Dkt. 18, which was
            2 submitted with a Request for Judicial Notice (Dkt 18-2) and Notice of Lodging of a DVD
            3 with The Rachel Maddow Show segment at issue (Dkt. 18-4).
            4    C.    Plaintiff Opposes Defendants’ Anti-SLAPP Motion With Improper Expert
                       Testimony and Files An Ex Parte Application to Supplement the Record
            5
                       On December 2, 2019, Plaintiff filed its Opposition to Defendants’ Motion to
            6
                 Strike. Dkt. 19. The 21-page Opposition attached three declarations, one of which
            7
                 included 17 single-spaced pages of analysis from an alleged linguistics expert, Professor
            8
                 Stefan Th. Gries. Dkt. 19-5.
            9
                       Once again, Defendants were forced to substantiate the position they already
          10
                 articulated to Plaintiff—that submission of evidence and discovery of any kind
          11
                 (including expert discovery) was improper at this stage of the proceedings under
          12
                 Planned Parenthood, 890 F.3d at 834. Plaintiff’s evidentiary submissions and
          13
                 inapposite case law attempting to substantiate the submission of these declarations meant
          14
                 Gibson Dunn attorneys had to research and brief the impropriety of submitting expert
          15
                 reports and other evidence in the context of a Rule 12 motion to dismiss, the backdrop
          16
                 against which Defendants’ anti-SLAPP motion would be decided. Edelman Decl. ¶ 11.
          17
                 Gibson Dunn attorneys likewise conducted further research to rebut Plaintiff’s numerous
          18
                 arguments in their opposition brief, including arguments that Ms. Maddow’s level of
          19
                 education and her other uses of the word “literally,” months apart from the comments at
          20
                 issue, were probative of their meaning. Dkt. 19 at 1-2, 9-10. Defendants’ counsel
          21
                 drafted and filed their reply brief on December 9, 2019. Dkt. 20.
          22
                       The morning after Defendants filed their Reply, Plaintiff’s counsel contacted
          23
                 Defendants’ counsel and informed them of Plaintiff’s intent to move ex parte to
          24
                 supplement the record with further (irrelevant) evidence of a segment from Hardball,
          25
                 which aired on December 9, 2019, during which Chris Matthews said OAN was
          26
                 “Russian owned,” but later clarified his statement. Edelman Decl. ¶ 13. Defendants met
          27
                 and conferred with Plaintiff and informed Plaintiff that Defendants would oppose any
          28

Gibson, Dunn &
                                              3
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1    such application, both because the segment was irrelevant and because controlling Ninth
            2    Circuit law (Planned Parenthood) precluded the submission and consideration of
            3    evidence to oppose an anti-SLAPP motion brought on legal deficiencies. Id. Plaintiff
            4    filed its Ex Parte Application anyway on December 11, 2019. Dkt. 21.
            5          Defendants’ counsel conducted necessary research to oppose Plaintiff’s Ex Parte
            6    Application and filed their Opposition on December 13, 2019. Dkt. 22.
            7    D.     The Court Hears Argument on Defendants’ Motion to Strike and Plaintiff’s
                        Ex Parte Application to Supplement the Record
            8
                       On May 19, 2020, the Court heard telephonic argument on Defendants’ Motion to
            9
                 Strike and Plaintiff’s Ex Parte Application to Supplement the Record. See Dkt. 28.
          10
                 Defendants’ counsel spent substantial but necessary time preparing for the hearing by
          11
                 reviewing and analyzing the extensive anti-SLAPP filings, as well as Plaintiff’s Ex Parte
          12
                 Application to Supplement the Record. Edelman Decl. ¶ 15. Defendants’ counsel re-
          13
                 read and analyzed the relevant legal authorities cited in Plaintiff and Defendants’
          14
                 briefing, and reviewed The Rachel Maddow Show segment and The Daily Beast article on
          15
                 which it was based. Id. The attorneys also drafted oral argument preparation materials to
          16
                 ensure adequate preparation for the hearing, and conducted a pre-hearing moot. Id.
          17
                 E.     The Court Grants Defendants’ Motion to Strike and Dismisses Plaintiff’s
          18            Complaint With Prejudice
          19           On May 22, 2020, the Court issued an Order granting Defendants’ Special Motion
          20 to Strike pursuant to California Code of Civil Procedure section 425.16 and denying
          21 Plaintiff’s Ex Parte Application to Supplement the Record. Dkt. 30.
          22           In granting Defendants’ Motion to Strike, the Court noted how The Daily Beast
          23 article itself stated that “‘Kremlin propaganda sometimes sn[uck] into Rouz’s segments’”
          24 and that Rouz’s employment by both OAN and Sputnik “‘complete[d] the merger
          25 between Russian state-sponsored propaganda and American conservative media. . . .’”
          26 Id. at 2. The Court ultimately found that Ms. Maddow’s statement was protected opinion
          27 and her “own colorful commentary” regarding the facts. Id. at 15. The Court rejected
          28 Plaintiff’s argument that Ms. Maddow’s statement raised a factual issue for a jury to

Gibson, Dunn &
                                               4
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                  ATTORNEYS’ FEES AND COSTS
            1 decide. See id. at 16.
            2            While conducting its analysis, the Court explained what Defendants’ counsel had
            3 repeatedly told Plaintiff—that Defendants’ Motion to Strike was akin to a Rule 12(b)(6)
            4 motion to dismiss and, as such, the Court would not consider the declarations and
            5 exhibits attached to Plaintiff’s opposition brief, or the Hardball segment because the
            6 information was not “attached to the complaint, relied on by the complaint, or judicially
            7 noticeable.” Id. at 6.
            8             Finally, the Court invited Defendants to file a Motion for Attorneys’ Fees and
            9 Costs pursuant to section 425.16(c)(1). See id. at 16.
          10                                         III.   ARGUMENT
          11     A.       As the Prevailing Party on Their Anti-SLAPP Special Motion to Strike, the
                          Court Must Award Defendants Their Fees and Costs.
          12
                         California law provides that prevailing defendants on an anti-SLAPP motion “shall
          13
                 be entitled to recover . . . attorney’s fees and costs.” Cal. Code Civ. Proc. § 425.16(c)(1);
          14
                 Ketchum v. Moses, 24 Cal. 4th 1122, 1131 (2001) (“[A]ny SLAPP defendant who brings
          15
                 a successful motion to strike is entitled to mandatory attorney fees.”). Thus, an award of
          16
                 fees and costs that will “‘adequately compensate[]’” defendants “‘for the expense of
          17
                 responding to a baseless lawsuit’” is not discretionary, but mandatory. Metabolife Int’l,
          18
                 Inc. v. Wornick, 213 F. Supp. 2d 1220, 1222 (S.D. Cal. 2002) (citing Robertson v.
          19
                 Rodriguez, 36 Cal. App. 4th 347, 362 (1995)); see also Kearny v. Foley & Lardner, 553
          20
                 F. Supp. 2d 1178, 1181 (S.D. Cal. 2008) (“[I]t is well-settled that an award of attorney’s
          21
                 fees and costs to a successful anti-SLAPP movant is mandatory.”). 1 Here, Defendants
          22
                 successfully defeated a meritless SLAPP suit brought “primarily to chill the valid
          23
                 exercise” of their constitutional rights of freedom of speech—they are entitled to recover.
          24
          25
                   1
                       The mandatory attorney fee provision of section 425.16(c)(1) applies equally to
          26           defendants prevailing under California’s anti-SLAPP statute in federal court. See,
          27           e.g., Graham-Sult v. Clainos, 756 F.3d 724, 751 (9th Cir. 2014) (noting that “[s]tate
                       law governs attorney’s fees awards based on state fee-shifting laws, like
          28           California’s anti-SLAPP statute” (emphasis added)).
Gibson, Dunn &
                                                              5
Crutcher LLP                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                             ATTORNEYS’ FEES AND COSTS
            1 Cal. Civ. Proc. Code § 425.16(a).
            2         The fee provision under section 425.16(c)(1) is to be construed broadly “‘so as to
            3 effectuate the legislative purpose of reimbursing the prevailing defendant for expenses
            4 incurred in extracting herself from a baseless lawsuit.’” Graham-Sult v. Clainos, 756 F.3d
            5 724, 752 (9th Cir. 2014) (citing Wanland v. Law Offices of Mastagni, Holstedt &
            6 Chiurazzi, 141 Cal. App. 4th 15, 22 (2006)); Piping Rock Partners, Inc. v. David Lerner
            7 Assocs., Inc., No. 12-cv-04634, 2015 WL 4932248, at *2 (N.D. Cal. Aug. 18, 2015)
            8 (“The dual purpose of this mandatory attorney fee award is to discourage meritless
            9 lawsuits and to provide financial relief to the victim of a SLAPP suit by imposing the
          10 litigation costs on the party seeking to chill the valid exercise of the constitutional rights
          11 of freedom of speech. . . .” (internal quotations omitted)).
          12          Thus, in granting defendants fees under section 425.16(c)(1), courts award the fees
          13 and costs incurred broadly in connection with the motion to strike. See Christie v. Lester,
          14 No. 14-08993, 2015 WL 13439821, at *2 (C.D. Cal. June 15, 2015) (“While typically
          15 fees can only be awarded for hours expended in pursuit of an anti-SLAPP motion, those
          16 hours and rates are broadly construed. . . .” (emphasis added)). This includes not only
          17 briefing and preparation in support of the anti-SLAPP motion, but also briefing and
          18 research done in connection with the fee application. See Ketchum, 24 Cal. 4th at 1141
          19 (“[A]n award of fees may include not only the fees incurred with respect to the
          20 underlying claim, but also the fees incurred in enforcing the right to mandatory fees
          21 under Code of Civil Procedure section 425.16.”); Blackburn v. ABC Legal Servs., Inc.,
          22 No. 11-cv-01298, 2012 WL 1067632, at *2 (N.D. Cal. Feb. 24, 2012) (reciting the
          23 Ketchum rule). As such, Defendants here move not only for fees and costs incurred in
          24 connection with their Motion to Strike, but also in relation to the instant fee motion.
          25     B.   Defendants Seek Reasonable Attorneys’ Fees.
          26          The only question for the Court is whether the fees Defendants seek are
          27 reasonable. In determining the reasonableness of fees under section 425.16(c)(1),
          28 California courts employ the lodestar method. See Serano v. Unruh, 32 Cal. 3d 621, 643

Gibson, Dunn &
                                              6
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1 (1982); see also Ketchum, 24 Cal. 4th at 1131-32 (noting “a court assessing attorney fees
            2 begins with a touchstone or lodestar figure, based on the careful compilation of the time
            3 spent and reasonable hourly compensation of each attorney” (internal quotations
            4 omitted)). “The court calculates the lodestar by multiplying the number of hours
            5 reasonably expended by the reasonable hourly rate prevailing in the community for
            6 similar work.” Pacer Construction Holdings Corp. v. Pelletier, No. 3:19-cv-01263, 2020
            7 WL 2571199, at *1 (S.D. Cal. May 21, 2020).
            8          Courts consider fee applications “‘on [their] own merits . . . taking into account
            9 what is reasonable under the circumstances.’” Graham-Sult, 756 F.3d at 751-52 (citing
          10 Premier Med. Mgmt. Systs., Inc. v. Cal. Ins. Guarantee Ass’n, 163 Cal. App. 4th 550, 561
          11 (2008)) (rejecting an argument that fees were unreasonable because the award was
          12 greater than fees other courts awarded to successful anti-SLAPP defendants in other
          13 cases).
          14           Here, Defendants’ counsel seeks $323,965 in fees and $9,706.28 in costs2, plus any
          15 additional fees and costs incurred in connection with preparing a Reply and attending a
          16 hearing on this Motion. This is an amount that is within the range of fees other courts
          17 have found reasonable. See, e.g., Graham-Sult, 756 F.3d at 751 (affirming an anti-
          18 SLAPP fee award of $240,506 plus fees for the fee application six years ago); Metabolife,
          19 213 F. Supp. 2d at 1228 (awarding $318,687 on a fee application under section 425.16
          20 eighteen years ago); Vargas v. City of Salinas, 200 Cal. App. 4th 1331, 1338, 1352
          21 (2011) (affirming award of $226,928 under section 425.16 nine years ago); Clifford v.
          22 Trump, No. 18-06893, 2018 WL 6519029, at *6 (C.D. Cal. Dec. 11, 2018) (granting
          23
                 2
                     Defendants understand that, pursuant to Southern District of California Local Rule
          24         54.1(a), a bill of costs is typically required within 14 days after entry of judgment.
          25         Because Defendants are entitled to costs under section 425.16(c)(1), and because no
                     formal judgment has been entered in this action, Defendants have not separately
          26         submitted a bill of costs, and have instead detailed their costs in the instant motion
          27         and supporting declaration. See Edelman Decl. ¶¶ 26-28. Should the Court find a
                     separate bill of costs is necessary following entry of judgment, Defendants will file
          28         one promptly.
Gibson, Dunn &
                                                                 7
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                              ATTORNEYS’ FEES AND COSTS
            1 defendant $293,052 in anti-SLAPP related fees, costs, and sanctions). As detailed below,
            2 the requested amount is undoubtedly reasonable under the circumstances of this case as
            3 well.
            4           1.     The Hours For Which Defendants Seek to Recover Fees Were
                               Reasonable and Necessary to Vindicate Defendants’ Rights.
            5
                       A fee award under section 425.16(c)(1) should “include compensation for all the
            6
                 hours reasonably spent [on the anti-SLAPP motion], including those relating solely to the
            7
                 fee.” Ketchum, 24 Cal. 4th at 1133 (emphasis in original). As detailed in the Edelman
            8
                 Declaration, Defendants seek fees for 355.5 hours of work, plus any additional hours of
            9
                 work expended in connection with preparing a Reply and attending a hearing on this
          10
                 Motion. These hours are related to the following tasks:
          11
                       (1) reviewing and analyzing Plaintiff’s Complaint and discussing initial strategy
          12
                 to defeat Plaintiff’s defamation claim;
          13
                       (2) researching and drafting the Anti-SLAPP Motion and supporting documents;
          14
                       (3) reviewing and responding to Plaintiff’s opposition brief, including Plaintiff’s
          15
                 improper evidentiary submission;
          16
                       (4) reviewing and responding to Plaintiff’s Ex Parte Application to Supplement
          17
                 the Record;
          18
                       (5) preparing for and attending the hearing on the Anti-SLAPP Motion and
          19
                 Plaintiff’s Ex Parte Application to Supplement the Record; and
          20
                       (6) researching and drafting the Attorneys’ Fees Motion and supporting
          21
                 documents.
          22
                       All of the hours Defendants’ counsel spent working on this case, which have
          23
                 been divided into the aforementioned categories, relate to the anti-SLAPP briefing.
          24
                 Christie, 2015 WL 13439821, at *2 (noting what is deemed “in pursuit of an anti-
          25
                 SLAPP motion” is “broadly construed”).
          26
                       Many of the hours spent working on this case were devoted to research. To
          27
                 begin with, this case raised questions related to the legal doctrine of protected opinion,
          28

Gibson, Dunn &
                                               8
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                  ATTORNEYS’ FEES AND COSTS
            1    which requires a totality of the circumstances test in which numerous factors may be
            2    considered, thereby necessitating significant research. Edelman Decl. ¶ 8. It also
            3    raised questions concerning the relationship between California’s state anti-SLAPP
            4    statute and the federal procedural law governing the parties in this district. Id.
            5          On top of that, the briefing process was prolonged and made more labor-
            6    intensive by Plaintiff, who insisted on filing irrelevant and improper evidentiary
            7    submissions not once, but twice. See Dkt. 19-5 (Professor Th. Gries’ expert
            8    declaration and report); Dkt. 21 (Plaintiff’s Ex Parte Application to Supplement the
            9    Record with the Hardball segment); see also Edelman Decl., Ex. F at 13 (noting that
          10     the Court did not find Plaintiff’s linguistics “expert’s opinion very helpful” and also
          11     explaining that the Court does not “think it [is] appropriate . . . to consider [] at this
          12     stage”). Plaintiff’s efforts thus necessarily lengthened the number of hours spent
          13     researching and drafting briefs, as well as the number of hours spent preparing for oral
          14     argument.
          15           Notably, Defendants’ counsel did its part to reduce the number of hours spent on
          16     this matter where those hours were not necessary. For example, when Defendants
          17     received Plaintiff’s improper expert report, they did not hire their own expert to rebut
          18     Plaintiff’s submission. Edelman Decl. ¶ 11. Given Defendants’ understanding of the
          19     relevant case law that such evidentiary submissions were improper, counsel felt doing
          20     so would have fruitlessly added to the number of hours spent defending this case, and
          21     needlessly compounded the Court’s review of Defendants’ Motion. Id.
          22           The 355.5 hours spent working on these anti-SLAPP related tasks are prima
          23     facie reasonable. Courts have found similar numbers of hours reasonable in other
          24     cases. See, e.g., Premier Med. Mgmt. Systs., 163 Cal. App. 4th at 560, 565 (finding
          25     345 hours spent by counsel working on a joint motion to strike was reasonable); Open
          26     Source Security, Inc. v. Perens, No. 17-cv-04002, 2018 WL 2762637, at *7 (N.D. Cal.
          27     June 9, 2018) (granting fees for 446 hours, including for motions to strike and other
          28     briefs). Here, Gibson Dunn attorneys expended only those number of hours necessary

Gibson, Dunn &
                                               9
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                  ATTORNEYS’ FEES AND COSTS
            1    to vindicate Defendants’ rights. They should be compensated for the total number of
            2    hours requested.
            3          2.    The Requested Attorney Billing Rates Are Reasonable.
            4         Once courts establish the number of hours worked, they multiply the hours with
            5 the reasonable value of the attorneys’ services. “To determine the reasonable hourly rate,
            6 the court looks to ‘the rate prevailing in the community for similar work performed by
            7 attorneys of comparable skill, experience, and reputation.’” Open Source Security, 2018
            8 WL 2762637, at *3 (quoting Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11
            9 (9th Cir. 1986)).
          10          Here, Defendants’ counsel was retained on a modified contingency fee basis.
          11 Defendants agreed to pay Gibson Dunn attorneys $100,000 for the filing and argument of
          12 the Anti-SLAPP Motion, and further agreed that if Defendants were successful on that
          13 Motion and recovered from Plaintiff, they would pay Gibson Dunn any difference
          14 between the $100,000 and the fees Defendants’ counsel incurred. Edelman Decl. ¶ 17.
          15 Both federal and state courts are clear that contingency fee arrangements should not
          16 negatively impact the ability of defense counsel to recover fees actually incurred. Courts
          17 have stated that section 425.16 “should be construed to permit recovery of attorney fees
          18 that are accrued by outside counsel representing a party on a partial pro bono” or
          19 contingency fee “basis, where counsel has not waived the right to seek recovery of the
          20 attorney fees from third parties . . . but only from the client.” Rosenaur v. Scherer, 88
          21 Cal. App. 4th 260, 283 (2001) (emphasis added); see also Welk Resort Grp., Inc. v. Reed
          22 Hein & Assocs., LLC, No. 3:17-cv-01499, 2020 WL 553932, at *2 (S.D. Cal. Feb. 4,
          23 2020) (awarding attorneys their full hourly rate for the hours worked on an anti-SLAPP
          24 motion, even where a discount rate was charged on an arrangement “akin to a
          25 contingency basis”); Makaeff v. Trump University, LLC, No. 10-cv-940, 2015 WL
          26 1579000, at *4-*5, *27 (S.D. Cal Apr. 9, 2015) (granting hourly-based fees even where
          27 there was a contingency fee arrangement for the anti-SLAPP motion).
          28          To recover the fees actually incurred, Defendants’ counsel seeks reimbursement

Gibson, Dunn &
                                              10
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1 for the services of the following Gibson Dunn attorneys, whose individual hourly rates
            2 and credentials are as follows:
            3        Theodore J. Boutrous, Jr. is a partner at Gibson Dunn with a standard hourly rate
            4 of $1,450 in 2019 and $1,525 in 2020. Edelman Decl., ¶¶18-19. Mr. Boutrous has over
            5 30 years of legal experience and is a decorated First Amendment attorney. See id., Ex. A.
            6 He has been named Litigator of the Year by The American Lawyer and one of the 100
            7 Most Influential Lawyers in America by The National Law Journal. Id. at 2-3. Mr.
            8 Boutrous has received the Hugh M. Hefner Foundation’s First Amendment Award, the
            9 2020 Freedom of Press Award from the Reporters Committee for Freedom of the Press,
          10 and the Distinguished Leadership Award by PEN America. Id. at 3. He has argued more
          11 than 100 appeals, including before the Supreme Court of the United States, 12 different
          12 federal circuit courts of appeals, and nine different state supreme courts. Id. at 2.
          13         Scott A. Edelman is a partner at Gibson Dunn with a standard hourly rate of $1,335
          14 in 2019 and $1,395 in 2020. Id. ¶¶18-19. Mr. Edelman has over 30 years of legal
          15 experience and is one of the country’s preeminent media and entertainment attorneys.
          16 See id., Ex. B. He is Co-Chair of Gibson Dunn’s Media, Entertainment and Technology
          17 Practice Group, with substantial experience trying high stakes cases. See id. at 2. He has
          18 twice been named Litigator of the Week by The American Lawyer, one of 32 Winning
          19 Litigators by The National Law Journal, one of the Top 100 Lawyers in California by
          20 The Daily Journal, and has been repeatedly recognized by The Hollywood Reporter as
          21 one of the Top 100 Power Lawyers. Id. at 2-3. Mr. Edelman has received the Clay
          22 Award for Lawyer of the Year and has been recognized as the Attorney of the Year by
          23 The Recorder. Id. at 3.
          24         Nathaniel L. Bach is a senior associate at Gibson Dunn with a standard hourly rate
          25 of $915 in 2019 and $960 in 2020. Id. ¶¶ 18-19. Mr. Bach has over 10 years of legal
          26 experience working as a media and entertainment litigator at Gibson Dunn. See id., Ex.
          27 C. Mr. Bach has spoken on First Amendment and entertainment law issues, writes
          28 frequently on media and entertainment law issues, and has been named Litigator of the

Gibson, Dunn &
                                              11
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1 Week by AmLaw Litigation Daily. Id. at 2-4, 5.
            2         Marissa B. Moshell is a mid-level associate at Gibson Dunn with a standard hourly
            3 rate of $625 in 2019 and $740 in 2020. Id. ¶¶ 18-19. Ms. Moshell has three years of
            4 legal experience as a litigator at Gibson Dunn. See id., Ex. D. Ms. Moshell has
            5 experience working on a variety of commercial disputes, including First Amendment,
            6 anti-SLAPP, and other media and entertainment actions. See id. at 2.
            7         Daniel Rubin is a mid-level associate at Gibson Dunn with a standard hourly rate
            8 of $625 in 2019. Id. ¶ 18. Mr. Rubin has three years of legal experience as a general
            9 commercial litigator, including experience with media and entertainment disputes. See
          10 id., Ex. E. Before joining Gibson Dunn, Mr. Rubin clerked for the Honorable Gregg
          11 Costa of the United States Court of Appeals for the Fifth Circuit. Id. at 2.
          12          In addition to seeking fees for the attorneys on this matter, Defendants’ counsel
          13 also seeks fees for hours expended by paralegals and other professionals. These
          14 individuals include Lolita Gadberry, a paralegal with 35 years of experience with a
          15 standard hourly rate of $460 in 2019 and $480 in 2020, and Duke Amponsah, a paralegal
          16 with over 20 years of experience with a standard hourly rate of $480 in 2020. This also
          17 includes Erin Kurinsky and Carla Jones, researchers at Gibson Dunn with a standard
          18 hourly rate of $270. Id. ¶¶ 18-19.
          19          The aforementioned rates are in accord with what other California district courts
          20 have found reasonable. See, e.g.:
          21     • Universal Elecs., Inc. v. Univ. Remote Control, Inc., 130 F. Supp. 3d 1331, 1337
          22        (C.D. Cal. 2015) (explaining certain “partners at major law firms” billed up to
          23        $1,100 per hour five years ago);
          24     • Hill v. Berryhill, No. 16-2426, 2018 WL 4039912, at *2 (C.D. Cal. Aug. 22, 2018)
          25        (finding an hourly rate of $1,067 reasonable);
          26     • Max Sound Corp. v. Google, Inc., No. 14-cv-04412, 2017 WL 4536342, at *12
          27        (N.D. Cal. Oct. 11, 2017) (holding rates up to $950 per hour were “in line with the
          28        billing rates for attorneys with similar qualifications” in the area three years ago);

Gibson, Dunn &
                                              12
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1    • Nitsch v. DreamWorks Animation SKG Inc., No. 14-cv-04062, 2017 WL 2423161,
            2       at *9 (N.D. Cal. June 5, 2017) (finding rates between $870 and $1,200 per hour for
            3       senior attorneys “fair and reasonable” three years ago);
            4    • ScripsAmerica, Inc. v. Ironridge Global LLC, No. 14-03962, 2016 WL 6871280, at
            5       *5 (C.D. Cal. Jan. 12, 2016) (granting fees based upon $950 per hour for partners,
            6       $700 per hour for associates, and $350 per hour for paralegals at Gibson Dunn four
            7       years ago);
            8    • In re High-Tech Employee Antitrust Litig., No. 11-cv-02509, 2015 WL 5158730, at
            9       *9 (N.D. Cal. Sept. 2, 2015) (awarding, for the years 2011 through 2015, partner
          10        rates up to $975 per hour, non-partner attorney rates up to $800 per hour, and
          11        paralegal rates up to $430 per hour);
          12     • Wynn v. Chanos, No. 14-cv-04329, 2015 WL 3832561, at *2 (N.D. Cal. June 19,
          13        2015) (finding a rate of $1,085 per hour for a partner and $710 per hour for
          14        associates reasonable five years ago);
          15     • Masimo Corp v. Tyco Health Care Grp., L.P., No. 02-4770, 2007 WL 5279897
          16        (C.D. Cal. Nov. 5, 2007) (finding $1,000 per hour reasonable for a partner thirteen
          17        years ago).
          18 Recent 2019 and 2020 fee applications to federal courts in California also demonstrate
          19 that rates up to $1,325 per hour are charged by litigation partners at peer firms, and rates
          20 as high as $1,050 are charged by litigation associates at comparable firms. See Edelman
          21 Decl., Ex. G at 7-9 (showing 2019 and 2020 rates charged by attorneys at Weil, Gotshal
          22 & Mages LLP for a matter in the northern district of California); id., Ex. H at 2 (showing
          23 certain 2019 rates charged by senior attorneys in the northern district of California were
          24 over $1,000 per hour); id., Ex. I at 139, 257 (showing certain rates charged by attorneys
          25 in federal courts in California, and reporting that, as early as 2012, senior attorneys were
          26 charging over $800 per hour in the southern district and, as early as 2013, senior
          27 attorneys were charging over $1,000 per hour in the central district).
          28          Taking into account the rates of other peer firms with attorneys of comparable

Gibson, Dunn &
                                              13
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
            1 “skill, experience, and reputation” in the community, Gibson Dunn’s standard hourly
            2 rates are reasonable. Open Source Security, 2018 WL 2762637, at *3 (internal quotations
            3 omitted). Defendants’ counsel should thus be granted fees based upon their standard
            4 hourly rates charged.
            5                                   IV.    CONCLUSION
            6          For the foregoing reasons, Defendants respectfully request that the Court award
            7    them reasonable attorneys’ fees and costs in the amount of $333,671.28, plus any
            8    additional fees and costs incurred in connection with preparing a Reply and attending a
            9    hearing on this Motion.
          10
          11     DATED: June 5, 2020                   Respectfully Submitted,
          12
          13                                           GIBSON, DUNN & CRUTCHER LLP
          14
          15                                           By: /s/ Scott A. Edelman                     _
          16                                                 Scott A. Edelman

          17                                           Attorneys for Defendants
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                              14
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
